Exhibit 99.1 PacketExchange (Ireland) Limited Consolidated Financial Statements Years ended 31 December 2010 and 2009 Contents Report of Independent Auditors 2 Consolidated Financial Statements of PacketExchange (Ireland) Limited for the years ended 31 December 2010 and 2009 Officers and professional advisors 4 The directors' report 5 Profit and loss account 8 Group balance sheet 9 Balance sheet 10 Group cashflow 11 Notes to the financial statements 12 Unaudited condensed consolidated financial statements of PacketExchange (Ireland) Limited for the period ended 31 March 2011 37 Notes to the unaudited condensed consolidated financial statements of PacketExchange (Ireland) Limited for the period ended 31 March 2011 41 PACKETEXCHANGE (IRELAND) LIMITED FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 Report of Independent Auditors 2 Board of Directors PacketExchange (Ireland) Limited We have audited the accompanying consolidated balance sheets of PacketExchange (Ireland) Limited (an Irish registered company) and subsidiaries (the “Group”) as of 31 December 2010 and 2009, and the relatedconsolidated Profit and Loss Account, and cash flows for the years then ended, as prepared in accordance with generally accepted accounting practice in Ireland.These financial statements are the responsibility of the Group’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America established by the American Institute of Certified Public Accountants.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Group’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, theconsolidated financial statements referred to above present fairly, in all material respects, the financial position of PacketExchange (Ireland) Limited and subsidiaries as of 31 December 2010 and 2009, and the results of the Group’s operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the Ireland. Accounting principles generally accepted in Ireland vary in certain significant respects from US accounting principles. Information relating to the nature and effect of such differences is presented as Note 25 to the consolidated financial statements. GRANT THORNTON Dublin, Ireland 16August 2011 3 PACKETEXCHANGE (IRELAND) LIMITED OFFICERS AND PROFESSIONAL ADVISORS The board of directors Michael Ing Rick Mace Paul Murray Colin Williams Company secretary Chris Verdin Registered office 24 - 26 City Quay Dublin 2 Auditor Grant Thornton Chartered Accountants & Registered Auditor 24 - 26 City Quay Dublin 2 Ireland Bankers Royal Bank of Scotland 62-63 Threadneedle Street London EC2R 8LA England Solicitors Field Fisher Waterhouse 35 Vine Street London EC3N 2AA 4 PACKETEXCHANGE (IRELAND) LIMITED THE DIRECTORS’ REPORT YEAR ENDED 31ST DECEMBER 2010 The directors present their report and the financial statements of the group for the year ended 31stDecember2010. PRINCIPAL ACTIVITIES AND BUSINESS REVIEW The principal activity of the company during the year was the provision of services to companies in the telecommunications sector. PRINCIPAL RISKS AND UNCERTAINTIES The directors consider that the principal risks and uncertainties faced by the company are in the following categories: Economic and Liquidity risk Since the balance sheet date, the Company has taken the following actions which have the effect of reducing economic and liquidity risk: The Company has raised an additional £125,000 of debt in the form of redeemable notes. The Company has restructured its senior debt by agreeing a $1.5m Term Loan and a $2.5m revolving facility from a new senior lender. In total $3.6m has been drawn down from these facilities and $2.1m has been paid to the previous senior lender, which has been repaid in full and who has released the security previously held over the Company's assets. Given continued EBITDA profitability, the availability of undrawn lending facilities and the continued support of its investors, the directors believe that the Company is in a good position to exploit the opportunities that are presented by the current difficult world financial and economic conditions. Competition risk The directors of the company manage competition risk through close attention to customer service levels. Financial risk All key financial figures are monitored on an ongoing basis. RESULTS AND DIVIDENDS The results for the year are set out in the company Profit and Loss Account on page 8. The directors have not recommended a dividend. IMPORTANT EVENTS SINCE THE YEAR END The following significant events have taken place since the balance sheet date: The Company has raised an additional £125,000 of debt in the form of redeemable notes. The Company has restructured its senior debt by agreeing a $1.5m Term Loan and a $2.5m revolving facility from a new senior lender. In total $3.6m has been drawn down from these facilities and $2.1m has been paid to the previous senior lender, which has been repaid in full and who has released the security previously held over the Company's assets. The Company has created a new class of "C" shares to provide a senior management incentive scheme. 5 PACKETEXCHANGE (IRELAND) LIMITED THE DIRECTORS’ REPORT CONTINUED YEAR ENDED 31ST DECEMBER 2010 THE DIRECTORS AND SECRETARY AND THEIR INTERESTS The directors and secretary who served the company during the year together with their beneficial interests in the shares of the company were as follows: Class of share At 31 December 2010 At 1 January 2010 Michael Ing Ordinary shares of $1 each Colin Williams "B" convertible preference shares of $1 each The shares held by Colin Williams are held by a company of which he is the controlling director- Dreason (Bermuda) Limited. The company secretary, Chris Verdin, holds 623 (2009: 623) Ordinary shares of $1 each in the company. The directors and secretary of the company, hold options over ordinary shares of the company in the following amount: Mike Ing Chris Verdin Rick Mace The company created a new class of "C" shares post year end. On 15th March 2011, 250 "C" shares of $0.01 each were each issued to Mike Ing and Chris Verdin. DIRECTORS' RESPONSIBILITIES The directors are responsible for preparing the Annual Report and the financial statements in accordance with applicable Irish law and Generally Accepted Accounting Practice in Ireland including the accounting standards issued by the Accounting Standards Board and published by The Institute of Chartered Accountants in Ireland. Irish company law requires the directors to prepare financial statements for each financial year which give a true and fair view of the state of affairs of the company and of the group and of the profit or loss of the group for that year. In preparing those financial statements, the directors are required to: select suitable accounting policies and then apply them consistently; make judgements and estimates that are reasonable and prudent; and prepare the financial statements on the going concern basis unless it is inappropriate to presume that the group will continue in business. The directors confirm that they have complied with the above requirements in preparing the financial statements. 6 PACKETEXCHANGE (IRELAND) LIMITED THE DIRECTORS’ REPORT CONTINUED YEAR ENDED 31ST DECEMBER 2010 DIRECTORS' RESPONSIBILITIES (continued) The directors are responsible for keeping proper books of account that disclose with reasonable accuracy at any time the financial position of the group and enable them to ensure that the financial statements are prepared in accordance with accounting standards generally accepted in Ireland and comply with the Companies Acts, 1963 to 2009, and the European Communities (Companies: Group Accounts) Regulations 1992. The directors are also responsible for safeguarding the assets of the company and hence for taking reasonable steps for the prevention and detection of fraud and other irregularities. BOOKS OF ACCOUNT The directors believe that they have complied with the requirements of Section 202 of the Companies Act, 1990 with regard to books of account by employing a staff member with appropriate expertise and by providing adequate resources to the financial function. The books of account are held at 11a Curtain Road, London, EC2A 3LT. AUDITOR Grant Thornton are willing to continue in office under section 160(2) of the Companies Act 1963. Signed on behalf of the directors Rick Mace Michael Ing Director Director Approved by the directors on 20th April 2011 7 PACKETEXCHANGE (IRELAND) LIMITED PROFIT AND LOSS ACCOUNT YEARS ENDED 31ST DECEMBER 2 Note STG£ STG£ GROUP TURNOVER Cost of sales ) ) GROSS PROFIT Administrative expenses ) ) OPERATING LOSS 2 ) ) Interest receivable Interest payable and similar charges 5 ) ) LOSS ON ORDINARY ACTIVITIES BEFORE TAXATION ) ) Tax on loss on ordinary activities 6 ) LOSS FOR THE FINANCIAL YEAR 7 ) ) All of the activities of the company are classed as continuing. The group has no recognised gains or losses other than the results for the year as set out above. The company has taken advantage of section 3(2) of the Companies (Amendment) Act 1986 not to publish its own Profit and Loss Account. These financial statements were approved by the directors on the 20th April 2011 and are signed on their behalf by: Rick Mace Michael Ing Director Director The notes on pages 12-36 form part of these financial statements. 8 PACKETEXCHANGE (IRELAND) LIMITED GROUP BALANCE SHEET 31ST DECEMBER 2 Note STG£ STG£ STG£ STG£ FIXED ASSETS Intangible assets 8 Tangible assets 9 CURRENT ASSETS Debtors 11 Cash at bank CREDITORS: Amounts falling due within one year 13 NET CURRENT LIABILITIES ) ) TOTAL ASSETS LESS CURRENT LIABILITIES ) CREDITORS: Amounts falling due after more than one year 14 PROVISIONS FOR LIABILITIES Otherprovisions 15 ) ) CAPITAL AND RESERVES Called-up share capital 20 Share premium account 21 Share options reserve 21 Profit and loss account 21 ) ) DEFICIT 22 ) ) These financial statements were approved by the directors and authorised for issue on 20th April 2011, and are signed on their behalf by: Rick Mace Michael Ing Director Director The notes on pages 12-36 form part of these financial statements. 9 PACKETEXCHANGE (IRELAND) LIMITED BALANCE SHEET 31ST DECEMBER 2 Note STG£ STG£ STG£ STG£ FIXED ASSETS Tangible assets 9 Financialassets 10 – – CURRENT ASSETS Debtors 11 Cash at bank CREDITORS: Amounts falling due within one year 13 NET CURRENTASSETS TOTAL ASSETS LESS CURRENT LIABILITIES CREDITORS: Amounts falling due after more than one year 14 CAPITAL AND RESERVES Called-up share capital 20 Share premium account 21 Share options reserve 21 Profit and loss account 21 ) ) SHAREHOLDERS' FUNDS These financial statements were approved by the directors and authorised for issue on 20th April 2011, and are signed on their behalf by: Rick Mace Michael Ing Director Director The notes on pages 12-36 form part of these financial statements. 10 PACKETEXCHANGE (IRELAND) LIMITED GROUP CASH FLOW YEARS ENDED 31ST DECEMBER 2 Note STG£ STG£ NET CASH INFLOW FROM OPERATING ACTIVITIES 23 RETURNS ON INVESTMENTS AND SERVICING OF FINANCE 23 ) ) TAXATION 23 ) – CAPITAL EXPENDITURE AND FINANCIAL INVESTMENT 23 ) ) CASH OUTFLOW BEFORE FINANCING ) ) FINANCING 23 (DECREASE)/INCREASE IN CASH 23 ) The notes on pages 12-36 form part of these financial statements. 11 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 1.ACCOUNTING POLICIES Basis of accounting The financial statements are prepared in accordance with generally accepted accounting principles under the historical cost convention and comply with financial reporting standards of the Accounting Standards Board, as promulgated by the Institute of Chartered Accountants in Ireland, and Irish statute comprising the Companies Acts, 1963 to 2009, and the European Communities (Companies: Group Accounts) Regulations, 1992. The financial statements have been prepared on a going concern basis as the directors are of the opinion that the company will be in a position to meet its liabilities as they fall due for the foreseeable future. Given continued EBITDA profitability, the availability of undrawn lending facilities and the continued support of its investors, the directors believe that the Company is in a good position to exploit the opportunities that are presented by the current difficult world financial and economic conditions. Basis of consolidation The consolidated financial statements incorporate the financial statements of the company and all group undertakings. These are adjusted, where appropriate, to conform to group accounting policies. Acquisitions are accounted for under the acquisition method and goodwill on consolidation is capitalised and written off over five years from the year of acquisition. The results of companies acquired or disposed of are included in the profit and loss account after or up to the date that control passes respectively. As a consolidated profit and loss account is published, a separate profit and loss account for the parent company is omitted from the group financial statements by virtue of section 3(2)(3) of the Companies (Amendment) Act 1986. Turnover The turnover shown in the profit and loss account represents amounts invoiced during the year, exclusive of Value Added Tax. Goodwill Positive purchased goodwill arising on acquisitions is capitalised, classified as an asset on the Balance Sheet and amortised over its estimated useful life up to a maximum of 20 years. This length of time is presumed to be the maximum useful life of purchased goodwill because it is difficult to make projections beyond this period. Goodwill is reviewed for impairment at the end of the first full financial year following each acquisition and subsequently as and when necessary if circumstances emerge that indicate that the carrying value may not be recoverable. Amortisation Amortisation is calculated so as to write off the cost of an asset, less its estimated residual value, over the useful economic life of that asset as follows: Positive Goodwill - 5 years Negative Goodwill - 5 years Fixed assets All fixed assets are initially recorded at cost. 12 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 1. ACCOUNTING POLICIES CONTINUED Depreciation Depreciation is calculated so as to write off the cost of an asset, less its estimated residual value, over the useful economic life of that asset as follows: Plant & Machinery - 3years Fixtures & Fittings - 3years Finance lease agreements Where the company enters into a lease which entails taking substantially all the risks and rewards of ownership of an asset, the lease is treated as a finance lease. The asset is recorded in the balance sheet as a tangible fixed asset and is depreciated in accordance with the above depreciation policies. Future instalments under such leases, net of finance charges, are included within creditors. Rentals payable are apportioned between the finance element, which is charged to the profit and loss account on a straight line basis, and the capital element which reduces the outstanding obligation for future instalments. Operating lease agreements Rentals applicable to operating leases where substantially all of the benefits and risks of ownership remain with the lesser are charged against profits on a straight line basis over the period of the lease. Deferred taxation Deferred tax is recognised in respect of all timing differences that have originated but not reversed at the balance sheet date where transactions or events have occurred at that date that will result in an obligation to pay more, or a right to pay less or to receive more tax, with the following exceptions: Provision is made for tax on gains arising from the revaluation (and similar fair value adjustments) of fixed assets, and gains on disposal of fixed assets that have been rolled over into replacement assets, only to the extent that, at the balance sheet date, there is a binding agreement to dispose of the assets concerned. However, no provision is made where, on the basis of all available evidence at the balance sheet date, it is more likely than not that the taxable gain will be rolled over into replacement assets and charged to tax only where the replacement assets are sold. Deferred tax assets are recognised only to the extent that the directors consider that it is more likely than not that there will be suitable taxable profits from which the future reversal of the underlying timing differences can be deducted. Deferred tax is measured on an undiscounted basis at the tax rates that are expected to apply in the periods in which timing differences reverse, based on tax rates and laws enacted or substantively enacted at the balance sheet date. Foreign currencies The financial statements are stated in Sterling. Assets and liabilities in foreign currencies are translated at the exchange rates ruling at Balance Sheet date. Revenue costs are translated at the exchange rate ruling at the date of the transaction. Exchange differences are taken into account in arriving at the operating profit. 13 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 1. ACCOUNTING POLICIES CONTINUED Share-based payments The group issues equity-settled and cash-settled share-based payments to certain employees (including directors). Equity-settled share-based payments are measured at fair value at the date of grant. The fair value determined at the grant date of the equity-settled share-based payments is expensed on a straight-line basis over the vesting period, together with a corresponding increase in equity, based upon the group's estimate of the shares that will eventually vest. Fair value is measured using the Black-Scholes-Merton option pricing model. The expected life used in the model has been adjusted, based on management's best estimate, for the effects of non-transferability, exercise restrictions and behavioural considerations. Where the terms of an equity-settled transaction are modified, as a minimum an expense is recognised as if the terms had not been modified. In addition, an expense is recognised for any increase in the value of the transaction as a result of the modification, as measured at the date of modification. Where an equity-settled transaction is cancelled, it is treated as if it had vested on the date of the cancellation, and any expense not yet recognised for the transaction is recognised immediately. However, if a new transaction is substituted for the cancelled transaction, and designated as a replacement transaction on the date that it is granted, the cancelled and new transactions are treated as if they were a modification of the original transaction, as described in the previous paragraph. For cash-settled share-based payments, a liability equal to the portion of the goods and services received is recognised at the current fair value determined at each balance sheet date. 2.OPERATING LOSS Operating loss is stated after charging: STG£ STG£ Amortisation of intangible assets Depreciation of owned fixed assets Depreciation of assets held under finance lease agreements – Auditor's fees Net loss on foreign currency translation 14 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 3.PARTICULARS OF EMPLOYEES The average number of staff employed by the group during the financial year amounted to: No No Number of operations staff 27 27 Number of management staff 4 4 31 31 The aggregate payroll costs of the above were: STG£ STG£ Wages and salaries Social welfare costs Other pension costs Equity-settled share-based payments 4. DIRECTORS' REMUNERATION The directors' aggregate remuneration in respect of qualifying services were: STG£ STG£ Aggregate remuneration Pension contributions The number of directors who accrued benefits under company pension schemes was as follows: No No Money purchase schemes 1 1 5. INTEREST PAYABLE AND SIMILAR CHARGES STG£ STG£ Interest payable on borrowings HP/Finance lease charges Other similar charges payable – 15 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 6.TAXATION ON ORDINARY ACTIVITIES (a) Analysis of charge in the year STG£ STG£ Foreign tax Current tax on income for the year - Total current tax - Deferred tax: Origination and reversal of timing differences (note 12) Losses ) Tax on loss on ordinary activities ) (b) Factors affecting current tax charge The tax assessed on the loss on ordinary activities for the year is higher than the standard rate of corporation tax in Ireland of 26% (2009 - 28%). The company is primarily liable to UK corporation tax based on the jurisdiction of operations. STG£ STG£ Loss on ordinary activities before taxation ) ) Loss on ordinary activities by rate of tax ) Expenses not deductible for tax purposes Timing differences arising in the year Utilisation of tax losses ) Group losses available for carry forward - Total current tax (note 6(a)) - (c) Factors that may affect future tax charges Deferred tax asset of £2,500,631 (2009: £676,260) has not been provided for since it is unlikely that the companies which this relates to will be in a position to utilise all losses carried forward in the foreseeable future. Please refer to note 12 for deferred tax asset booked. 7. LOSS ATTRIBUTABLE TO MEMBERS OF THE PARENT COMPANY The loss dealt with in the financial statements of the parent company was STG£982,771 (2009 - STG£211,963). 16 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 8. INTANGIBLE FIXED ASSETS Group Goodwill Negative Goodwill Total STG£ STG£ STG£ COST At 1stJanuary2010 ) ) Additions – At 31stDecember2010 ) AMORTISATION At 1stJanuary2010 ) ) Charge for the year – Translation adjustment – At 31stDecember2010 ) ) NET BOOK VALUE At 31stDecember2010 – At 31stDecember2009 – 17 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 8. INTANGIBLE FIXED ASSETS CONTINUED There was a Group reorganisation performed in 2004 consisting of a series of transactions to change the ownership structure of the Group. The Group changed from being headed by PacketExchange (Bermuda) Ltd which owned 100% of the shares in PacketExchange Ltd, to a group headed by PacketExchange (Ireland) Ltd which owns 100% of the share capital of PacketExchange (Bermuda) Ltd and 100% of PacketExchange (Europe) Ltd, which in turn owns 100% of the share capital of PacketExchange Ltd. This series of transactions gave rise to both positive and negative goodwill on the individual companies.Positive goodwill was $2,087,620, which as at 31st December 2007 had a net book value of $1,465,520.Negative goodwill was $2,077,142, which as at 31st December 2007 had a net book value of $1,454,000. Given that the substance of the transactions was one reorganisation, it was considered appropriate to combine the positive and negative goodwill in the impairment review carried out in 2009. The resulting balance has been impaired to zero ($6,287). The acquisition of PacketExchange (Metro) Ltd by PacketExchange (Europe) Ltd in January 2004 gave rise to positive goodwill of $1,405,280. This was carried at a net book value of $983,696 as at 31st December 2007. In 2008 this has been impaired to a net book value of $257,050. This impairment review was performed following a restructure within the PacketExchange (Metro) Ltd Group.PacketExchange (Metro) Ltd continues to sell the same services to the same customer base less certain customers who have terminated.The impairment charge was based on a discounted cashflow analysis of expected future profits from the remaining customer base.The discount rate used was 20%. On 17th February 2010, a subsidiary of the parent company, PacketExchange USA acquired the business and operations of Mzima Corporation Inc., a Los Angeles based networking company for a consideration of $4,700,000. The consideration was satisfied by assumption of liabilities of $1,500,000 and promissory notes issued to PacketExchange USA of $1,100,000 and PacketExchange Ireland Limited of $2,100,000. The book value of the assets acquired denominated in US dollars is as follows; Book value $ Fair value adjustments $ Fair value of assets acquired $ Fixed assets ) Trade debtors ) Other debtors - Liabilities ) ) ) Net assets acquired ) ) Purchase price Goodwill on acquisition 18 PACKETEXCHANGE (IRELAND) LIMITED NOTES TO THE FINANCIAL STATEMENTS YEARS ENDED 31ST DECEMBER 2 9.TANGIBLE FIXED ASSETS Group Plant &
